Case 3:19-cv-01443-TJC-JRK Document 34 Filed 08/27/20 Page 1 of 7 PageID 208




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   CECILIA D. BUTTERFIELD,

               Plaintiff,
   v.                                                Case No. 3:19-cv-1443-J-32JRK

   NEW YORK LIFE INSURANCE CO.,

               Defendant.


                                       ORDER

         Frank “Jef” Butterfield, Jr., had two long-standing life insurance policies

   with New York Life Insurance Company. In June 2018, depending on which

   party’s position is correct, Mr. Butterfield applied to either replace those two

   policies or to secure an additional, third, policy in the amount of $1,800,000.

   Mr. Butterfield was killed in an auto accident on July 11, 2018. In this case,

   Mr. Butterfield’s widow, plaintiff Cecilia D. Butterfield, sues defendant New

   York Life Insurance Co., alleging that her late husband had obtained coverage

   for the additional third policy and New York Life has refused to pay on it.1

   New York Life has moved to dismiss plaintiff’s two count complaint with

   prejudice, claiming it already paid out benefits of over $3,800,000 on the two


         1 Plaintiff is alleged to be a citizen of Florida, defendant is alleged to be a
   citizen of New York, and the amount in controversy exceeds $75,000, so this
   Court has diversity jurisdiction.
Case 3:19-cv-01443-TJC-JRK Document 34 Filed 08/27/20 Page 2 of 7 PageID 209




   existing policies, and that no additional third policy ever issued (Doc. 18).

   Plaintiff responded (Doc. 19), defendant filed a reply (Doc. 23), and plaintiff filed

   a sur-reply (Doc. 25).2

         Count I: Breach of Contract

         In support of her claim that a third policy issued, Butterfield attached to

   her complaint a policy loan request (Doc. 1, Ex. 1), which authorized New York

   Life to borrow $100,000 from an existing policy to pay for the new policy; and a

   July 3, 2018 Policy Billing Statement from New York Life (Doc. 1, Ex. 2), which

   shows payment of $100,000 and a balance due of $52,770.55 on the new policy,

   Policy Number 61 327 994.        This latter document states “TCA Expiration:

   9/15/2018,” which, according to Butterfield, demonstrates that a temporary

   coverage agreement was in place until the final policy issued, which Butterfield

   alleges occurred on or about July 3, 2018 when it was sent to New York Life’s

   insurance agent. Butterfield did not attach to her complaint a copy of the final

   policy and in her sur-reply she states she does not have it because New York

   Life retrieved the policy from the agent when she left its employ. New York

   Life states that a final policy never issued and, without a copy of the policy,


         2 In reviewing a motion to dismiss under Rule 12(b)(6), the Court accepts
   the well-pled allegations of a complaint as true and construes them in the light
   most favorable to the plaintiff to determine whether the plaintiff has stated a
   claim to relief that is plausible on its face. See, e.g., Ashcroft v. Iqbal, 556 U.S.
   662, 678 (2009) (citations omitted); Burban v. City of Neptune Beach, 920 F.3d
   1274, 1278 (11th Cir. 2019) (citations omitted).


                                            2
Case 3:19-cv-01443-TJC-JRK Document 34 Filed 08/27/20 Page 3 of 7 PageID 210




   Butterfield is unable to prove otherwise. Additionally, New York Life attaches

   to its motion Jef Butterfield’s June 2018 application documents for the new

   policy which, it explains, show that Jef Butterfield was ineligible for even

   temporary coverage.

         First, the Court does not find Butterfield’s breach of contract claim is

   subject to dismissal for failure to attach a copy of the policy itself. See, e.g.,

   Green v. Dr. Kelly Malinoski, LLC, No. 2:19-cv-556-FtM-60NPM, 2019 WL

   6173175, at *2 (M.D. Fla. Nov. 20, 2019) (“[W]hen asserting a breach of contract

   claim, it is well-established that in federal court, a plaintiff is not required to

   attach a copy of the contract to the complaint.”) (collecting cases); Lahtinen v.

   Liberty Int’l Fin. Servs., Inc., No. 13-61766-CIV, 2014 WL 351999, at *5 (S.D.

   Fla. Jan.31, 2014) (Rosenbaum, J.) (requiring plaintiff to attach evidence to her

   complaint would be akin to requiring plaintiff to “prove her case at the pleading

   stage”). Herssein Law Group v. Reed Elsevier, Inc., 594 F. App’x 606, 608

   (11th Cir. 2015), the unpublished Eleventh Circuit case upon which New York

   Life relies for the proposition that the contract must be attached to a complaint

   for breach of contract, is distinguishable. In Herssein, not only did the plaintiff

   fail to attach the contract allegedly breached, but it further failed to identify

   any breached provision of the contract.        Id. at 607.    Here, by contrast,

   Butterfield is suing for payment on a life insurance policy which, if in place, was

   payable according to its terms. She has identified a policy (No. 61327994), has


                                           3
Case 3:19-cv-01443-TJC-JRK Document 34 Filed 08/27/20 Page 4 of 7 PageID 211




   provided at least some evidence of its existence, and alleges that the policy was

   sent to Jef Butterfield’s New York Life insurance agent in early July 2018. Her

   breach of contract claim requires no more. The Court finds Herssein does not

   dictate the result here.

         Second, while the parties argue whether the Court can consider the

   application documents attached to New York Life’s motion, the Court

   determines that even if they are considered, because they predate plaintiff’s

   documents which at least suggest that a temporary policy was in place, the

   application documents are not determinative of the outcome on a motion to

   dismiss. 3   See Stohs v. NewRez, LLC, No. 1:19-cv-1308-KOB, 2020 WL

   3317710, at *4 (N.D. Ala. June 18, 2020) (determining that even if contested

   documents offered by defendant were considered, they did not “conclusively

   contradict” the allegations of plaintiff’s complaint). Nor is this a circumstance

   where a plaintiff’s claims are clearly barred by the plain language of an


         3 The Court’s review on a motion to dismiss is generally limited to the
   four corners of the complaint and any relevant documents attached thereto.
   Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1368 (11th Cir.
   1997). There is an exception, however, for “cases in which a plaintiff refers to
   a document in its complaint, the document is central to its claim, its contents
   are not in dispute, and the defendant attaches the document to its motion to
   dismiss.” Fin Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d 1276, 1284 (11th Cir.
   2007) (citations omitted). Butterfield argued that New York Life’s documents
   were not central to her claim and she disputes their contents as incomplete. In
   disputing their contents, Butterfield attached an affidavit from Jef Butterfield’s
   insurance agent. The Court’s decision here did not require consideration of
   that affidavit, which New York Life challenged.


                                           4
Case 3:19-cv-01443-TJC-JRK Document 34 Filed 08/27/20 Page 5 of 7 PageID 212




   insurance policy. Cf. Goldberg v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA.,

   143 F. Supp. 3d 1283, 1295 (S.D. Fla. 2015) (dismissing complaint for coverage

   of underlying complaint for bankers’ roles in a Ponzi scheme where policy

   clearly and plainly excluded professional services claims); Zodiac Grp., Inc. v.

   Axis Surplus Ins. Co., 542 F. App’x 844, 848 (11th Cir. 2013) (affirming

   dismissal where policy excluded coverage for claims against insured that

   predated policy period). By contrast, this case is about whether a policy even

   existed. Butterfield has some documents which show that maybe it did; New

   York Life has others it says show it could not. A motion to dismiss is not the

   vehicle to sort that out.4 The Court finds plaintiff has alleged enough to move

   forward on her breach of contract claim.

         Count II: Promissory Estoppel

         New York Life also argues Butterfield fails to state a claim for promissory

   estoppel, arguing that the application documents attached to its motion show

   Jef Butterfield was attempting to replace his two existing policies, not add a

   third one, and thus, New York Life cannot be found to have engaged in any

   fraudulent conduct as would be necessary to support a promissory estoppel


         4 The Johnson case cited by New York Life is also distinguishable as that
   case was before the court on summary judgment, not on a motion to dismiss, so
   the court properly considered plaintiff’s inability to contradict defendant’s
   position that no insurance policy ever issued based on evidence the decedent
   withdrew his application and demanded a refund of his deposit. See Johnson
   v. All Amer. Life Ins. Co., 838 F. Supp. 1556, 1559-60 (M.D. Fla. 1993).


                                          5
Case 3:19-cv-01443-TJC-JRK Document 34 Filed 08/27/20 Page 6 of 7 PageID 213




   claim.     New York Life further argues that Butterfield has not adequately

   alleged that she relied on any promise or that her reliance was reasonable or

   foreseeable. New York Life’s arguments are premised on its contention that

   Jef Butterfield was attempting to secure a replacement policy, but Butterfield’s

   allegations are that he was securing (and did secure) an additional, third,

   policy. Taking Butterfield’s allegations as true and construing them in the

   light most favorable to her, she has stated a claim for promissory estoppel.

   See, e.g., Levine v. United of Omaha Life Ins. Co., No. 0:19-cv-61271-CIV-

   DIMITROULEAS/SNOW, 2019 WL 7841800, at *3 (S.D. Fla. Dec. 30, 2019)

   (denying motion to dismiss promissory estoppel claim where allegations were

   sufficient, and further factual development would await a later stage of the

   litigation); Bummer v. New York Life Ins. & Ann. Corp., No. 6:11-cv-1851-Orl-

   28KRS, 2012 WL 3893541, at *2 (M.D. Fla. Sept. 7, 2012) (same).

         Accordingly, it is hereby

         ORDERED:

         1.      Defendant’s Motion to Dismiss (Doc. 18) is denied.     Defendant

   shall file its answer to plaintiff’s complaint no later than September 21, 2020.

         2.      To accommodate the request for extensions of both parties’ expert

   disclosure deadlines (see Docs. 28, 29), the Court will issue an Amended Case

   Management and Scheduling Order extending all remaining case deadlines by

   approximately 90 days.


                                           6
Case 3:19-cv-01443-TJC-JRK Document 34 Filed 08/27/20 Page 7 of 7 PageID 214




         DONE AND ORDERED in Jacksonville, Florida this 27th day of

   August, 2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge




   s.
   Copies:
   Counsel of record




                                         7
